SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 F O R M6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 GILAT SATELLITE NETWORKS LTD. (Name of Registrant) 21 YEGIA KAPAYIM, KIRYAT ARYE, PETAH TIKVAH, ISRAEL (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F SForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yeso No T If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- This form 6-k is being incorporated by reference into the registrant's registration statements on form F-3 (registration nos. 333-160683 and no. 333-174142) and registration statements on form s-8 (registration nos. 333-96630, 333-113932, 333-123410, 333-132649, 333-158476, 333-180552 and 333-187021). Attached hereto are Registrant’s Condensed Interim Consolidated Financial Statements as of June 30, 2013 and Selected Consolidated Financial Data and Management's Discussion and Analysis of Financial Condition and Results of Operations. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Gilat Satellite Networks Ltd. (Registrant) Dated September 30, 2013 By: /s/Alon Levy Alon Levy General Counsel and Corporate Secretary GILAT SATELLITE NETWORKS LTD. 6-K Items 1. Condensed Interim Consolidated Financial Statements of Gilat Satellite Networks Ltd. and its subsidiaries as of June 30, 2013. 2. Selected Consolidated Financial Data and Management's Discussion and Analysis of Financial Condition and Results of Operations. GILAT SATELLITE NETWORKS LTD. AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 30, 2013 IN U.S. DOLLARS UNAUDITED INDEX Page Condensed Interim Consolidated Balance Sheets F2 - F3 Condensed Interim Consolidated Statements of Operations F4 Condensed Interim Consolidated Statements of Comprehensive Income F5 Condensed Interim Consolidated Statements of Changes in Equity F6 Condensed Interim Consolidated Statements of Cash Flows F7- F8 Notes to Condensed Interim Consolidated Financial Statements F9- F20 GILAT SATELLITE NETWORKS LTD. AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands June 30, December 31, Unaudited ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Restricted cash held by trustees Trade receivables, net Inventories Other current assets Total current assets LONG-TERM INVESTMENTS AND RECEIVABLES: Severance pay funds Long-term restricted cash Long-term trade receivables, receivables in respect of capital leases and other receivables Total long-term investments and receivables PROPERTY AND EQUIPMENT, NET INTANGIBLE ASSETS, NET GOODWILL Total assets $ $ The accompanying notes are an integral part of the condensed interim consolidated financial statements. F-2 GILAT SATELLITE NETWORKS LTD. AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands (except share and per share data) June 30, December 31, Unaudited LIABILITIES AND EQUITY CURRENT LIABILITIES: Short-term bank credit $ $ Current maturities of long-term loans Trade payables Accrued expenses Short-term advances from customers held by trustees Other current liabilities Total current liabilities LONG-TERM LIABILITIES: Long-term loans, net of current maturities Accrued severance pay Other long-term liabilities Total long-term liabilities COMMITMENTS AND CONTINGENCIES EQUITY: Share capital - Ordinary shares of NIS 0.2 par value: Authorized - 90,000,000 shares at June 30, 2013 and December 31, 2012; Issued and outstanding - 42,025,745 and 41,700,100 shares at June 30, 2013 and December31, 2012, respectively Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of the condensed interim consolidated financial statements. F-3 GILAT SATELLITE NETWORKS LTD. AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands (except share and per share data) Six months ended June 30, Unaudited Unaudited Revenue: Products $ $ Services Total revenue Cost of revenue: Products Services Total cost of revenue Gross profit Operating expenses: Research and development costs, net Selling and marketing expenses General and administrative expenses Operating loss ) ) Financial expenses, net ) ) Loss before taxes on income ) ) Taxes on income (tax benefit) (2 ) Net loss $ ) $ ) Net loss per share: Basic and diluted $ ) $ ) Weighted average number of shares used in computing net loss per share: Basic and diluted The accompanying notes are an integral part of the condensed interim consolidated financial statements. F-4 GILAT SATELLITE NETWORKS LTD. AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME U.S. dollars in thousands Six months ended June 30, Unaudited Unaudited Net loss $ ) $ ) Other comprehensive income (loss) before tax: Foreign currency translation adjustments 58 Change in unrealized gain (loss) on hedging instruments, net ) Comprehensive loss $ ) $ ) The accompanying notes are an integral part of the condensed interim consolidated financial statements. F-5 GILAT SATELLITE NETWORKS LTD. AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY U.S. dollars in thousands (except share data) Number of Ordinary shares (in thousands) Share capital Additional paid-in capital Accumulated other comprehensive income Accumulated deficit Total shareholders' equity Balance as of January 1, 2012 $ ) $ Issuance of restricted share units 24 - - - 24 Stock-based compensation of options and RSUs related to employees and non- employees - Conversion of convertible subordinated notes 3 *)- 52 - - 52 Exercise of stock options 56 3 - - Comprehensive loss - - - ) ) Balance as of December 31, 2012 ) Issuance of restricted share units 10 - - - 10 Stock-based compensation of options and RSUs related to employees and non- employees - Exercise of stock options 7 - - Comprehensive loss - - - ) ) ) Balance as of June 30, 2013 (unaudited) $ ) $ *) Represents an amount lower than $ 1. **) Represents an amount lower than 1 thousand shares. The accompanying notes are an integral part of the condensed interim consolidated financial statements. F-6 GILAT SATELLITE NETWORKS LTD. AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS U.S. dollars in thousands Six months ended June 30, Unaudited Cash flows from operating activities: Net loss $ ) $ ) Adjustments required to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock based compensation Accrued severance pay, net 64 Accrued interest and exchange rate differences on short and long-term restricted cash, net ) Exchange rate differences on long-term loans ) ) Capital loss (gain) from disposal of property and equipment 13 (3
